In the
               United States Court of Appeals
                                        For the Seventh Circuit
                                        Chicago, Illinois 60604

                                              June 22, 2005

                                                 Before

                                Hon. RICHARD A. POSNER, Circuit Judge

                                Hon. MICHAEL S. KANNE, Circuit Judge

                                Hon. ANN CLAIRE WILLIAMS, Circuit Judge


No. 04-1666

JASON COPELAND,
                           Plaintiff-Appellee,             Appeal from the United States District
                                                           Court for the Central District of Illinois.
        v.
                                                           No. 02 C 2016
COUNTY OF MACON, ILLINOIS, AND
OFFICE OF THE SHERIFF OF MACON                             Harold A. Baker,
COUNTY, ILLINOIS,                                          Judge.
               Defendants-Appellants.




                                               ORDER

        The slip opinion issued in the above-entitled case on April 13, 2005 is hereby amended as
follows: On page 10, in the conclusion section, replace “County.” with “defendants, the
County of Macon and the Office of the Sheriff of Macon County.”

         On consideration of the petition for rehearing and petition for rehearing en banc filed by the
plaintiff-appellee in the above-captioned case, no judge in active service has requested a vote on the
petition for rehearing en banc and all of the members of the original panel have voted to deny the
petition for rehearing.

        Accordingly, the petition for rehearing and rehearing en banc are DENIED .